Citation Nr: 9902135	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-43 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service connected 
spondylosis of the cervical spine with nerve root 
compression, currently rated as 40 percent disabling.  

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veterans active military service extended from May 1948 
to August 1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision continued a 20 
percent rating for the veterans cervical spine disorder and 
continued a noncompensable (0%) rating for service connected 
bilateral hearing loss.  Subsequently, the RO granted an 
increased rating of 40 percent for the veterans service 
connected cervical spine disorder and an increased rating of 
20 percent for the veterans service connected bilateral 
hearing loss.  

The case was previously before the Board in December 1996, 
when it was remanded for examination of the veteran.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.

2.  The veterans service-connected hearing loss is 
manifested by a pure tone threshold average of 74 decibels in 
the right ear and 66 decibels in the left ear with speech 
recognition ability of 64 percent correct in the right ear 
and 76 percent correct in the left ear.  Based on this, the 
veteran has level VII hearing in right ear and level IV 
hearing in the left ear.

3.  The service connected spondylosis of the cervical spine 
with nerve root compression is manifested by limitation of 
motion of the cervical spine, numbness and decreased 
sensation of both upper extremities, complaints of pain and 
pain on motion of the neck.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85 and Diagnostic Code 6102 (1998).  

2.  The criteria for a 60 percent rating, and not in excess 
thereof, for the veterans service connected cervical spine 
disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veterans claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented claims which are plausible.  His assertions 
that his service-connected disabilities have increased in 
severity are plausible. See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self-support of 
the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veterans disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Hearing Loss

The veteran has been service connected for bilateral hearing 
loss dating from his separation from active service.  
Subsequent to service numerous audiology examinations of the 
veteran have been conducted.  While most of the evidence from 
these examinations is rendered in graphical form, the 
narratives confirm the diagnosis of bilateral hearing loss.  

In August 1997, a VA audiological evaluation of the veteran 
was conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
70
65
90
LEFT
65
65
65
65
70

The average pure tone decibel loss at the above frequencies 
was 74 for the right ear and 66 for the left ear.  Speech 
audiometry revealed speech recognition ability of 64 percent 
in the right ear and of 76 percent in the left ear.  These 
audiometric results translate into level VII for the right 
ear and level IV for the left ear.  38 C.F.R. § 4.85, Tables 
VI, VII (1998). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from level I to level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by level 
XI.  38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6110 (1998).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The evidence is against the veterans claim for an increased 
rating for his service connected hearing loss.  The audiology 
data from the August 1997 VA examination reveals that he has 
level VII hearing in his right and level IV hearing in his 
left ear.  When a veteran has level VII hearing in his right 
and level IV hearing in his left ear 20 percent disability 
rating is warranted.  38 C.F.R. § 4.85, Diagnostic Code 6102 
(1998).  As such, the preponderance of the evidence is 
against the veterans claim for an increased rating for his 
service connected left ear hearing loss.  

Cervical Spine Disorder

The veteran injured his cervical spine, neck, during active 
service.  Subsequent to service the veteran had continued 
complaints of neck pain.  In approximately 1976 the veteran 
had an anterior cervical fusion of the C4, C5, C6, and C7 
vertebrae.  

In January 1994 a VA examination of the veteran was 
conducted.  The veteran had complaints of numbness in his 
hands and neck pain.  Range of motion testing revealed 
severe limitation of movements of the cervical spine.  
The diagnosis was degenerative spondylosis of the cervical 
spine and post operative status of the cervical fusion.  

In February 1997 the most recent VA examination of the 
veteran was conducted.  The veteran complained of neck pain 
and numbness in his upper extremities.  Physical examination 
revealed that the veteran had equal grip in both hands, but 
had decreased sensation to touch from his elbows down.  Deep 
tendon reflexes of the biceps and triceps were absent.  Range 
of motion testing of the cervical spine revealed flexion to 
15 degrees; extension to 10 degrees; lateral flexion to 10 
degrees bilaterally; and, rotation to 20 degrees bilaterally.  
There was pain with all the range of motion tested.  The 
diagnosis was degenerative disc disease of the cervical 
spine.   

The service connected cervical spin disorder is currently 
rated as 40 percent disabling under diagnostic code 5293.  
That rating contemplates severe intervertebral disc syndrome 
with recurring attacks, with intermittent relief.  The next 
higher rating of 60 percent contemplates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293 (1998) (emphasis added).  The 60 percent 
disability rating is the highest rating assignable under this 
diagnostic code.  Ratings in excess of 60 percent may be 
assigned for spine disorders under diagnostic codes 5285 and 
5286.  However, these ratings contemplate fractured vertebra 
with spinal cord involvement or complete bony fixation of the 
spine, neither of which have been shown in the present case.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5285, 5286 
(1998).

The Board notes that the rating criteria for intervertebral 
disc syndrome focuses on symptomatology normally associated 
with diseased discs of the lumbosacral spine such as the 
indication of absent ankle jerk.  In the present case the 
veteran has intervertebral disc syndrome of the cervical 
spine.  Any neurological impairment resulting from diseased 
cervical discs would result in neurological symptoms in the 
upper extremities.  The recent VA examination reveals that 
the veteran has severe limitation of motion of the cervical 
spine with pain on all ranges of motion.  Moreover, decreased 
sensation below his elbows and absent deep tendon reflexes of 
the biceps and triceps were noted by the examining physician.  
The Board is of the opinion that these findings constitute 
neurological findings appropriate to the site of diseased 
cervical discs in question.  As such, the evidence supports 
an increased rating of 60 percent for the veterans service 
connected cervical spine disorder.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998) were not subsumed into the 
diagnostic codes under which a veterans disabilities are 
rated.  Therefore, the Board has to consider the functional 
loss of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veterans 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veterans joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

The appellants complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 60 percent evaluation for his service-connected 
cervical spine disorder.  The Board has considered the 
veterans claim for an increased rating for his 
musculoskeletal disability under all appropriate diagnostic 
codes.  The most recent VA examination reveals that he has 
severe limitation of motion of the cervical spine along with 
neurological symptoms of the upper extremities.  As stated 
above, painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (1998).  This has 
been accomplished in the present case as the veteran is 
assigned a 60 percent disability rating for his cervical 
spine disorder.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports an 
increased rating of 60 percent, and not in excess thereof, 
for the veterans service connected cervical spine disorder.  









	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating of 60 percent, and not in excess thereof, 
is granted for the veterans service connected cervical spine 
disorder, subject to the law and regulations governing the 
payment of monetary awards.  

An increased rating for bilateral hearing loss is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
